 
 
IV 
112th CONGRESS
1st Session
H. RES. 17 
IN THE HOUSE OF REPRESENTATIVES 
 
January 5, 2011 
Mr. Sessions submitted the following resolution; which was referred to the Committee on Energy and Commerce
 
RESOLUTION 
Expressing the sense of the House of Representatives that the Commissioner of Food and Drugs should evaluate the scientific evidence on the question of whether to add more folic acid to enriched grain products and expand folic acid fortification into cornmeal and corn-based food products to help prevent further serious birth defects. 
 
 
Whereas under section 401 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 341), standards of identity define what a given food product is and the ingredients that must be used;  
Whereas a standard of identity for folic acid fortification for enriched grain food products has been promulgated;  
Whereas the Food and Drug Administration (FDA) adopted the current folic acid enriched grain food fortification standard of identity in 1998, based on the best available scientific evidence, and newer scientific studies have shown that the current fortification level is not effectively reducing the prevalence of preventable serious birth defects;  
Whereas the scientific consensus is that 70 to 76 percent of serious birth-defect births are preventable if women of childbearing age consume 400 micrograms of folic acid per day, and a higher level of folic acid fortification can help prevent heart disease, stroke, Alzheimer’s disease, and some cancers in men and women;  
Whereas since the FDA adopted the current folic acid fortification standard of identity, many peer-reviewed scientific studies have been published and have been reviewed by a distinguished group of leading birth-defect scientists and researchers;  
Whereas these scientists and researchers have concluded that the question of whether to add more folic acid to fortified grains and to corn-based products is too important to public health to remain unexamined by the FDA;  
Whereas studies by the Centers for Disease Control and Prevention have shown that 60 percent of women are not taking supplements to increase their folic acid intake;  
Whereas birth-defect prevention education remains alarmingly low;  
Whereas surveys since 1998 have found that only 24 percent of women of child-bearing age know that folic acid helps prevent a birth-defect birth and that, among those who do know, only 40 percent know that 400 micrograms should be consumed every day; and  
Whereas the Institute of Medicine, the American Academy of Pediatrics, the United States Public Health Service, the March of Dimes, the Spina Bifida Association, and other groups have recommended that the FDA revise the current standard on folic acid enriched grain to reflect the new scientific evidence: Now, therefore, be it  
 
That it is the sense of the House of Representatives that the Commissioner of Food and Drugs should evaluate the scientific evidence on the question of whether to add more folic acid to enriched grain products and expand folic acid fortification into cornmeal and corn-based food products to help prevent further serious birth defects. 
 
